DETAILED ACTION
Claims 10 and 17-22 are presented for examination. 
	Applicant’s Amendment filed December 16, 2020 has been entered into the present application.
	Claims 10 and 17-22 are pending and under examination. Claims 11-16 are cancelled. Claims 20-22 are newly added. Claims 10 and 17-19 are amended. 
Applicant’s arguments, filed December 16, 2020, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Priority
Acknowledgement is made of the present application as a continuation of U.S. Patent Application No. 16/261,191, filed January 29, 2019, which is a continuation of U.S. Patent Application No. 15/457,191, filed March 13, 2017, which is a continuation of U.S. Patent Application No. 14/831,688, filed August 20, 2015, which is a continuation of U.S. Patent Application No. 14/206,893, filed March 12, 2014 (now U.S. Patent No. 9,150,503), which is a continuation of U.S. Patent Application No. 13/164,620, filed June 20, 2011 (now U.S. Patent No. 8,686,034), which is a continuation of U.S. Patent Application No. 12/897,567, filed October 4, 2010, which is a continuation of U.S. Patent Application No. 12/548,200, filed August 26, 2009, which is a divisional of U.S. Patent Application No. 10/966,507, filed October 14, 2004 (now U.S. Patent No. 8,026,279), which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 60/511,287, filed October 14, 2003. 
Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date. The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.2d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of prior-filed U.S. Provisional Patent Application No. 60/511,287, filed October 14, 2003, fails to satisfy the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112 for adequate written support and/or enabling guidance for one of more claims of the instant application. Specifically, the ‘287 disclosure fails to provide adequate written support for the specifically defined crystallization process in which the solvent mixture is, in particular, a mixture of methylcyclohexane and methyl t-butyl ether as required by independent claim 10 (and which was previously set forth in instant claims 17-19). Although the ‘287 disclosure provides a generic description of the crystallization process involving formulating a solution of the recited compound with a solvent or solvent mixture, heating the solution to dissolve the compound, and cooling the solution to yield a crystalline form of the compound, there is no specific disclosure supporting the use of, in particular, a mixture of methylcyclohexane and methyl t-butyl ether as instantly claimed to yield the recited crystalline form. The ‘287 disclosure solely provides a long list of possible “good” solvents and “anti-solvents” that may be employed, but fails to provide any more specific description to support the particular contemplation or possession of a combination of methylcyclohexane and methyl t-butyl ether, as well as its efficacy in yielding the crystalline form instantly claimed. Also, the ‘287 disclosure fails to provide any description supporting the use of a methylcyclohexane and methyl t-butyl ether solvent mixture in which the “volumetric ratio of methylcyclohexane to methyl t-butyl ether is between about 5:1 to about 20:1 and the solution is heated at a temperature between about 20°C and about 25°C” (claim 22). As such, the prior-filed ‘287 application does not – contrary to Applicant’s assertions – clearly provide adequate written support and/or enabling guidance as required under 35 U.S.C. §112(a) (pre-AIA  first paragraph) for the limitations of Applicant’s newly amended claims 10 and 17-19, as well as newly added claims 20-22.
Accordingly, the effective filing date of instant claims 10 and 17-19, as well as newly added claims 20-22, is October 14, 2004 (the filing date of U.S. Patent Application No. 10/966,507). 
The Examiner will revisit the issue of priority as necessary each time the claims are amended. 
AIA  (FITF) Status of the Instant Application
	At p.5 of the Remarks filed December 16, 2020, Applicant states that “[t]he present application, while filed after March 16, 2013, claims priority to much earlier-filed applications (as discussed above) and is therefore subject to pre-AIA  rules” (Remarks, p.5). Applicant opines that “[c]orrection in the PAIR record is respectfully requested”, and states that he has “addressed the Examiner[‘]s rejections as if they were applied under pre-AIA  rules” (Remarks, p.5). 
	The request for correction has been fully and carefully considered, but is denied. 
	A review of the disclosures of the instant application and the parent applications reveals that at least one claim presented or that has ever been presented in the instant application appears to be drawn to an invention having an effective filing date on or after March 16, 2013, as the claim(s) fail to find written support in the earlier-filed application(s). In the instant case, Applicant’s originally filed claim 6 (see, e.g., the January 13, 2020 claim listing originally filed) lacks support in the earlier-filed applications. 
Specifically, the disclosure of prior-filed U.S. Provisional Patent Application No. 60/511,287, filed October 14, 2003, fails to satisfy the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112 for the subject matter of originally filed claim 6. Specifically, the ‘287 disclosure describes differential scanning calorimetry (DSC) analysis at which “the peak endotherm of 63-64°C the sample visibly melted” using a DSC scan rate of 5°C/minute (p.27, l.18-29). It does not, however, provide adequate written support for Applicant’s recited limitation of instant claim 6, which recites the unsolvated crystalline 1-{[(-isobutanoyloxyethoxy)carbonyl]aminomethyl}-1-cyclohexane acetic acid “having a [DSC] thermogram comprising an exotherm with a maximum at 63 ± 2°C, as determined by a [DSC] at a scan rate of 5°C/minute”. Similar deficiencies are noted in at least each of the subsequently filed ‘507, ‘200, ‘567, ‘620, and ‘893 applications, which provide substantially identical disclosure to the ‘287 disclosure noted above (see, e.g., ‘507, p.28, l.1-12; ‘200, p.28, l.1-12; ‘567, p.28, l.1-12; ‘620, p.28, l.1-12; ‘893, p.27, l.7-20). Thus, the effective filing date of at least one original claim in this application (here, original claim 6) appears to be at least no earlier than August 20, 2015 (the filing date of the ‘688 application). 
MPEP §2159.02 explicitly states that “AIA  35 U.S.C. 102 and 103 apply to any patent application that contains or contained at any time a claim to a claimed invention that has an effective filing date that even if the claim to a claimed invention having an effective filing date on or after March 16, 2013, is canceled”. Applicant’s argument, therefore, that all of the instant claims are entitled to priority “to much earlier-filed applications” does not vitiate the fact that the instant application was originally filed with at least one claim presented therein that had an effective filing date on or after March 16, 2013. Per MPEP §2159.02, due directly to the presence of this originally filed claim – despite being now canceled, and further despite the fact that each of the remaining claims is entitled to an earlier effective filing date before March 16, 2013 – the instant application is properly examined under the AIA  (First Inventor to File) statutory framework. 
Accordingly, the instant claims are not examined under pre-AIA  statutes and the PAIR record of the instant application has not been changed. Applicant should note that the instant application is being examined under AIA  statutes, and should respond to the rejections set forth infra as they are applied under AIA  – not pre-AIA  – statutory framework.

Objection to the Claims (New Grounds of Objection)
	Claim 17 is objected to for reciting the phrase “wherein solution is heated”, which is grammatically awkward. Applicant may wish to consider amending the claim to recite ---wherein the solution is heated--- to obviate the instant objection. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.
There is insufficient written support for Applicant’s newly added limitation directed to “wherein the solution is heated at a temperature between about 20°C and about 25°C” (claim 22).
At p.4 of the Remarks filed December 16, 2020, Applicant states that “[n]ew claims 20-22 are added”, and that “[s]upport for these claims can be found in Applicant’s as-filed specification, e.g., [0029] and [0033]”. 
Applicant’s disclosure at p.9-10, para.[0033] of the as-filed specification is most germane, stating that, “In yet other embodiments, 1-{[(-isobutanoyloxyethoxy)carbonyl]aminomethyl}-1-cyclohexane acetic acid is dissolved in a mixture of methylcyclohexane/methyl t-butyl ether (the volumetric ratio of methylcyclohexane-to methyl t-butyl ether between about 5:1 to about 20:1, preferably, around 10:1) at a temperature between about 20 and about 40°C and the concentration of 1-{[(-isobutanoyloxyethoxy)carbonyl]aminomethyl}-1-cyclohexane acetic acid in the methylcyclohexane/methyl t-butyl ether mixture is between about 0.1 g/mL to about 0.25 g/mL. The solution is then cooled to between about 0°C and about 25°C to provide crystalline 1-{[(-isobutanoyloxyethoxy)carbonyl]aminomethyl}-1-cyclohexane acetic acid.”
The as-filed specification and claims fail to provide adequate written support for Applicant’s newly added limitation directed to wherein the solution of 1-{[(-isobutanoyloxyethoxy)carbonyl]aminomethyl}-1-t-butyl ether (at a volumetric ratio of between about 5:1 to about 20:1) is “heated at a temperature between about 20°C and about 25°C” (claim 22). At best, Applicant’s originally filed disclosure appears to teach that the solution formed by dissolving 1-{[(-isobutanoyloxyethoxy)carbonyl]aminomethyl}-1-cyclohexane acetic acid in a mixture of methylcyclohexane and methyl t-butyl ether is heated to “between about 20 and about 40°C” – not “between about 20°C and 25°C” as instantly claimed. Such teachings in the originally filed specification and claims fail to provide adequate written support to now claim the narrower, but distinct, temperature range of “between about 20°C and 25°C” as the temperature at which the solution of 1-{[(-isobutanoyloxyethoxy)carbonyl]aminomethyl}-1-cyclohexane acetic acid with a mixture of methylcyclohexane and methyl t-butyl ether is heated to dissolve the acetic acid compound. This concept, then, newly introduced into claim 22 pertaining to the temperature at which the recited solution is heated (“between about 20°C and 25°C”) constitutes new matter unsupported by the original disclosure. 
MPEP §2163 states that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms of in haec verba) in order for the disclosure to satisfy the description requirement.” However, considering the teachings provided in the specification and claims as originally filed, Applicant has failed to provide the necessary teachings by describing the claimed invention in such a way as to reasonably convey to one skilled in the relevant art that Applicant had possession of the concept directed to “wherein the solution is heated at a temperature between about 20°C and about 25°C” (claim 22).
Accordingly, the claim is considered to lack sufficient written description and is properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph).

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



2.	Claims 17-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, Applicant recites “[t]he method of claim 10, wherein solution is heated in (2) to a temperature including the boiling point of the mixture of methyl t-butyl ether and methylcyclohexane”, which renders the claim indefinite because it is unclear to what “(2)” refers, as there is no “(2)” recited in instant claim 10. Clarification is required. 
In claim 17, the limitation “a temperature including the boiling point of the mixture” renders the claim indefinite because it is unclear if (i) the temperature is the boiling point of the mixture, or (ii) the temperature must “include” the boiling point of the mixture, i.e., that it may exceed the boiling point of the mixture (and, thus, “includes” the boiling point of the mixture). Clarification is required. 
In claim 18, Applicant recites “wherein the concentration of 1-{[(-isobutanoyloxyethoxy)carbonyl]aminomethyl}-1-cyclohexane acetic acid in the mixture of methyl t-butyl ether and methylcyclohexane is between about 0.1 g/mL and about 0.25 g/mL”, which renders the claim indefinite because the recited mixture as defined in parent claim 10 contains only methyl t-butyl ether and methylcyclohexane, not 1-{[(-isobutanoyloxyethoxy)carbonyl]aminomethyl}-1-cyclohexane acetic acid, methyl t-butyl ether, and methylcyclohexane. It is unclear, then, if Applicant intends to refer to the recited mixture or the recited solution. Clarification is required. 
In claim 21, Applicant recites “[t]he method of claim 10, further comprising filtering the solution prior to cooling to remove undissolved components”, which renders the claim indefinite because the only element “dissolved” in the solution as defined by parent claim 10 is 1-{[(-isobutanoyloxyethoxy)carbonyl]aminomethyl}-1-cyclohexane acetic acid. As a result, it is unclear if the phrase “undissolved components” refers specifically to undissolved compound only, or if it also includes other “undissolved components”. Clarification is required.


Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In claim 20, Applicant recites “[t]he method of claim 10, wherein the heating step optionally includes shaking and stirring”, which fails to further limit the subject matter of parent claim 10 if the shaking and stirring step is “optionally” not performed. Clarification is required. 

Conclusion
Rejection of claims 17-18 and 20-22 is proper.
Claims 10 and 19 are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
April 5, 2021